The testimony of the witness Yates clearly tends to prove the corpus delicti, and the evidence of this witness as to the confession of the defendant was properly admitted. Daniels v. State, 12 Ala. App. 119, 68 So. 499; Simmons v. State, ante, p. 645, 81 So. 137.
The evidence offered by the state tends to show that the defendant and Benjamin were confederates in the commission of the offense, and charge 6 was properly refused.
The evidence in the case authorized the submission of the issues to the jury, and charge 4 was properly refused.
We find no reversible error in the record, and the judgment is affirmed.
Affirmed.